PER CURIAM.
Manuel Gutierrez appeals a final judgment entered following a jury verdict. The judgment rendered Gutierrez liable for compensatory and punitive damages and Fotographics Gutierrez Corporation liable for compensatory damages to Ralph L. Shaffer and Colorgraphics Photoengravers, Inc., [Colorgraphics] based on allegations of breach of fiduciary duty, conversion and conspiracy to convert Colorgraphics’ property. Finding that any losses sustained were suffered by the corporation and that no separate or distinct injury occurred to Shaffer individually, we direct the trial court to modify the final judgment by deleting Shaffer’s name and entering judgment solely in the name of Colorgraphics. Alario v. Miller, 354 So.2d 925 (Fla. 2d DCA 1978); Fried v. Easton, 293 So.2d 87 (Fla. 3d DCA 1974).
We find no error in the trial court’s denial of Gutierrez’s motion for a directed verdict, see generally Ligman v. Tardiff, 466 So.2d 1125 (Fla. 3d DCA 1985); City of Hialeah v. Rehm, 455 So.2d 458 (Fla. 3d DCA 1984), review denied, 462 So.2d 1107 (Fla.1985); Mangel v. City National Bank of Miami, 451 So.2d 927 (Fla. 3d DCA 1984), or in the jury verdict, which the record reveals to be supported by sufficient competent evidence. Helman v. Seaboard Coast Line Railroad, 349 So.2d 1187 (Fla. 1977).
Affirmed as modified.